Oliver, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation, on the basis of which I find that export value, as defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the tires, imported from Holland, here involved.
On the basis of the said stipulation, I find the export value of merchandise to be as follows:
(1) As to the merchandise identified on the invoice as 246 tires, 20 by 1.75 black, US $49.20 per 100 tires, net, packed.
(2) As to the items identified on the invoice as 8,000 tires, 26 by 1.75 black, US $61.89 per 100 tires, net, packed.
*437(3) As to the items identified on the invoice as 8,000 tires, 26 by 1.75 whitewall, US $78.02 per 100 tires, net, packed.
(4) As to the remainder of the merchandise specified on the invoice, invoiced unit prices, net, packed.
Judgment will issue accordingly.